Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-8, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463).



    PNG
    media_image1.png
    769
    957
    media_image1.png
    Greyscale



4.	Roumi teaches separators layers 3, 4, 5 (Fig. 11) including a coating layer including lithium-titanate (LTO) and graphite ([0211-0212] Table 3) for the benefit of mechanically robust, high reliability, high energy density and high power density batteries capable of good device performance in a useful range of operating environments [0004].
5.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with the above teachings of Roumi for the benefit of mechanically robust, high reliability, high energy density and high power density batteries capable of good device performance in a useful range of operating environments


6.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463).
as applied to claim 1 in view of Yoshida et al. (US20010005560).

	Yoshida teaches an electrochemical device (see Fig. below), comprising: a positive electrode; a negative electrode; and a separator comprising: a first porous substrate; a second porous substrate; and a first coating layer including a substance that reversibly intercalates and deintercalates lithium, and a first inorganic particle; wherein the first coating layer is disposed between the first porous substrate and the second porous substrate (see Fig. below) for the benefit of a highly safe separator capable of efficiently cutting off ion conductivity at a high temperature without the risk that the separator melts to cause break of insulation [0006].

    PNG
    media_image2.png
    463
    841
    media_image2.png
    Greyscale

8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with the above teachings of Yoshida for the benefit of a highly safe separator capable of efficiently .

9.	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463).
as applied to claim 1 in view of Obana et al. (US20090092900).
10.	Regarding claims 13, and 18, the complete discussion of Cui and Roumi as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 3 and 18.
11.	Obana teaches a separator layer having an average pore size of about 0.7 μm and a porosity of about 50% [0170], and the porous separator layer has a thickness of 16 µm and the middle (first) coating layer has a thickness of 4 µm [0169], and a mass ratio particles which includes alumina is from 1 : 9 (0.1) [0201] for the benefit of a battery which is excellent in both safety at the time of superheating and high-temperature cycle properties [0020]
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui and Roumi with Obana’s teachings of a separator layer having an average pore size of about 0.7 μm and a porosity of about 50%, and porous separator layers having a thickness of 16 µm and the first coating layer having a thickness of 4 µm, and a mass ratio particles which includes alumina is 0.1 for the benefit of a battery which is excellent in both safety at the time of superheating and high-temperature cycle properties.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) as applied to claims 1 and 5 in view of Call et al. (EP0924780).
14.	Regarding claim 15, the complete discussion of Cui and Roumi as applied to claims 1 and 5 is incorporated herein. Yoshida teaches a coating layer comprising silica and alumina [0026] and poly(vinylidene fluoride) [0033].
15.	Call teaches a battery separator comprising: five microporous membranes stacked together (abstract, see Fig. below) for the benefit of improved resistance to splitting and puncture strength [0008].

    PNG
    media_image3.png
    281
    863
    media_image3.png
    Greyscale


16.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with Call’s teachings of a battery separator comprising: five microporous membranes stacked together (abstract, see Fig. below) for the benefit of improved resistance to splitting and puncture strength, while using Yoshida’s secondary teachings for second coating layer comprising silica and alumina and poly(vinylidene fluoride).

17.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) applied to claims 1 and 5 in view of Obana et al. (US20090092900).
18.	Regarding claim 14, the complete discussion of Cui and Roumi as applied to claims 1 and 5 is incorporated herein. However, they are silent about the limitations of claim 14.
19.	Obana teaches a separator layer containing a polymer [0168] and inorganic particles in a proportion of from 60 to 90% [0022] for the benefit of a battery which is excellent in both safety at the time of superheating and high-temperature cycle properties [0020]
20.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with Obana’s teachings of a separator layer containing a polymer and inorganic particles in a proportion of from 60 to 90% for the benefit of a battery which is excellent in both safety at the time of superheating and high-temperature cycle properties.

21.	Claims 9 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) as applied to claims 1 and 6 in view of Pistorino et al. (US 20170187063).
22.	Regarding claims 9, 11, the complete discussion of Cui with Roumi as applied to claims 1, and 6 is incorporated herein. However, they are silent about the limitations of claims 9-11.
23.	Pistorino teaches separators comprising composites of lithium-ion-conducting ceramic and poly(methyl methacrylate) [0049] polymeric materials (abstract) comprising 
24.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with Pistorino’s teachings of a separator comprising composites of lithium-ion-conducting ceramic and poly(methyl methacrylate) polymeric materials comprising lithium phosphate, and barium titanate having a particle diameter (D50) between 0.2 and 1 μm for the benefit of providing a high conductivity pathway for lithium-ions, enhancing the properties of the less conductive polymeric material.


25.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) in view of Yoshida et al. (US20010005560) as applied to claim 4 in view of Pistorino et al. (US 20170187063).
26.	Regarding claim 16 the complete discussion of Cui, Roumi and Yoshida as applied to claim 4 is incorporated herein. However, they are silent about the limitations of claim 16.
27.	Pistorino teaches separators comprising composites of lithium-ion-conducting ceramic and poly(methyl methacrylate) [0049] polymeric materials (abstract) comprising lithium phosphate, and barium titanate [0025] having a particle diameter (D50) between 0.2 and 1 μm [0048] for the benefit of providing a high conductivity pathway for lithium-ions, enhancing the properties of the less conductive polymeric material (abstract).
.


29.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) as applied to claims 1 and 5 in view of Pistorino et al. (US 20170187063).
30.	Regarding claim 12, the complete discussion of Cui with Roumi as applied to claims 1 and 5 is incorporated herein. However, they are silent about the limitations of claim 12.
31.	Pistorino teaches separators comprising composites of lithium-ion-conducting ceramic and polymeric materials (abstract) comprising lithium phosphate, and barium titanate [0025] having a particle diameter (D50) between 0.2 and 1 μm [0048] for the benefit of providing a high conductivity pathway for lithium-ions, enhancing the properties of the less conductive polymeric material (abstract).
32.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with Pistorino’s teachings of a separator comprising composites of lithium-ion-conducting ceramic and polymeric materials comprising lithium phosphate, and barium titanate having a particle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722